Citation Nr: 1115838	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-17 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), a depressive disorder not otherwise specified, and an anxiety disorder not otherwise specified.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh





INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in Nashville, Tennessee.  

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.  

The Board notes that the Veteran submitted new evidence in April 2011 and that in February 2011, the Veteran's representative waived any further evidence that may be sent to the Board following the last statement of the case (SOC) issued by the Agency of Original Jurisdiction.  


FINDING OF FACT

A VA psychiatrist diagnosed the Veteran as having PTSD that is due to military experiences, which includes combat exposure and experiencing a generalized fear of coming under enemy attack.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010), § 3.304(f) (2010) (as amended by 75 Fed. Reg. 39,843-39,852 (July 13, 2010) & 75 Fed. Reg. 41,092 (July 15, 2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In the present case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the laws and regulations outlines above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010). 

The Board notes that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date."  Id.  Because the Veteran's claim was pending before the Board on July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.

This recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3)(2010).  

Here, the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, is based on various stressors, including observing two men who died when they stepped on landmines.  Notably, the Veteran initially claimed a stressor involving six men that he knew that were killed when their tank hit an anti-tank mine and exploded.  Based on the information provided by the Veteran, the U.S. Army and Joint Services Records Research Center (JSRRC) issued report indicating that it was unable to verify the stressor.  

Subsequently, the Veteran indicated additional stressors, including his observance of two men killed by landmines.  He also submitted a credible buddy statement in support of the stressor.  The service member who authored the buddy statement received the combat infantryman badge (CIB) and was confirmed to have served in the Veteran's unit.  In February 2009, the RO made a formal finding that the Veteran's stressor was verified.  Moreover, while the JSRRC report could not verify the original claimed stressor, the report did reveal that the Veteran's unit was attached to another unit while in Vietnam.  During the period from November 1970 to January 1971, the two units had 622 men who were killed or wounded.   

Reference is also made to the Veteran's DD 214 indicates that he served in Vietnam for more than eight months, from September 1970 to May 1971.  His DD 214 also shows that the Veteran's military occupational specialty (MOS) was light weapons infantry.  Further, although not noted on his DD-214, the Veteran submitted competent evidence that he received the Army Commendation Medal for meritorious achievement in connection with military operations against a hostile force.   Thus, given the totality of the evidence, the Board finds that the Veteran was exposed to combat during his active military service.  Verification of an individual stressor is therefore not necessary.  Indeed, even if his combat exposure were not verified, the Veteran's claimed stressors of being in fear for his life appear consistent with the places, types, and circumstances of his service.  The Board has also considered the Veteran's consistent contentions describing his fear of threatened death or serious injury described in his statements. 

Finding that the Veteran has demonstrated evidence of combat-related stressors in service, the Board turns to the question as to whether he has a diagnosis of PTSD that has been attributed to his in-service stressors.  There is positive and negative evidence in this respect.

First, the Board acknowledges that the Veteran underwent a VA examination in April 2009 which resulted in an unfavorable opinion.  Then the VA examiner (a psychologist) indicated in the comment section of the examination report that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD. The examiner explained that his symptoms were not causing a clinically significant impairment in his functioning, noting that the Veteran did not seek treatment for his mental health for 35 years, had two marriages lasting 11 and 19 years respectively, was successful in his career for 30 years in jobs that he enjoyed, has interest in outside activities, enjoys socializing and being with people, and has a good relationship with his girlfriend.  Further the examiner noted that the Veteran was pleasant and cooperative and appeared to be dealing with his treatment and examination as an administrative event, not clinical or one of treatment.  The patient reported to the examiner that his representative had told him that with over eight months in Vietnam he would have no trouble getting compensation for PTSD. 

Next, weighing in the Veteran's favor, based on a structured interview and the Veteran's reports, a Vet Center social worker opined in the June 2009 that the Veteran was positive for experiencing and witnessing aspects of trauma which met the Diagnostic and Statistical Manual, Fourth edition, Text Revision (DSM-IV-TR) criteria for PTSD.   The record also includes a January 2009 VA outpatient record that appears to relate the Veteran's diagnosis of PTSD with his positive combat exposure.  Similarly, in providing a diagnosis of PTSD, a VA psychiatrist noted that the Veteran had nightmare related to buddies that were killed in combat as well as two service members that were blown up.  See VA outpatient report dated December 2010.  It was noted that the Veteran ruminated over those two service members all the time. 

Having carefully considered the entire record and the applicable law, the Board concludes that the evidence of record is in relative equipoise as to whether the Veteran has a diagnosis of PTSD as a result of his established/verified in-service stressors.  Reasonable doubt should therefore be resolved in favor of the appellant. As such, the Board finds that the appellant's appeal in regards to his claim of entitlement to service connection for PTSD should be granted.

The Board additionally notes that the Veteran has been diagnosed with a depressive disorder not otherwise specified as well as an anxiety disorder not otherwise specified.  As noted in the introduction, the claim was recharacterized as one claim for an acquired psychiatric disorder, to include PTSD, a depressive disorder not otherwise specified, and an anxiety disorder not otherwise specified, pursuant to Clemons.  Because no competent evidence causally relates the specific diagnosis of a depressive disorder to active service and there was no treatment for chronic depression in service, a separate grant of service connection for a depressive disorder is not warranted.  See 38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 341, 346 (1999).  

Further, the Board notes in granting service connection for PTSD it is granting service connection for a psychiatric disability that is rated under the General Schedule for psychiatric disabilities.  Symptoms of anxiety and depression are considered in that rating.  Thus, the award of service connection for anxiety or depression as a separate and distinct disability would not necessarily trigger the assignment of a separate disability rating.  Such would be prohibited under 38 C.F.R. § 4.14 (2010).


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


